DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 17-20.

Allowable Subject Matter
Claims 1-16,21-24 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a first die having a first bonding structure, wherein the first bonding structure comprises a first dielectric layer and first connectors embedded in the first dielectric layer; a second die having a semiconductor substrate and a second bonding structure over the semiconductor substrate, wherein the second bonding structure comprises a second dielectric layer and second connectors embedded in the second dielectric layer, sidewalls of the second dielectric layer are aligned with sidewalls of the semiconductor substrate, the first dielectric layer is bonded to the second dielectric layer, the first connectors are bonded to the second connectors, a shape of the first connectors is substantially identical to a shape of the second connectors, and an active surface of the first die faces an active surface of the second die;
an encapsulant laterally encapsulating the second die; and through insulating vias (TIV) penetrating through the encapsulant, wherein the TIVs are connected to the first bonding structure.

The following is the reason for allowance of claim 9, pertinent arts do not alone or in combination disclose: a first semiconductor substrate; first pads over the first semiconductor substrate; first connectors on the first pads; and a first dielectric layer encapsulating the first pads and the first connectors; a second die having an active surface facing an active surface of the first die, comprising: a second semiconductor substrate;_ second pads over the second semiconductor substrate; second connectors on the second pads, wherein the second connectors are directly in contact with the first connectors, and a shape of the first connectors is substantially identical to a shape of the second connectors; and a second dielectric layer encapsulating the second pads and the second connectors, wherein the second dielectric layer is directly in contact with the first dielectric layer, and sidewalls of the second dielectric layer are aligned with sidewalls of the second semiconductor substrate; and an encapsulant laterally encapsulating the second die, wherein the encapsulant is directly in contact with the first dielectric layer.

The following is the reason for allowance of 21, pertinent arts do not alone or in combination disclose: bonding semiconductor dies to the semiconductor wafer through a hybrid bonding process, wherein each semiconductor die of the semiconductor dies has a semiconductor substrate, a second bonding structure formed on the semiconductor substrate, and through semiconductor vias (TSV) formed in the semiconductor substrate, the second bonding structure comprises a second dielectric layer and second connectors embedded in the second dielectric layer, the first dielectric layer and the first connectors of the first bonding structure are respectively hybrid bonded to the second dielectric layer and the second connectors of the second bonding structure, a shape of the first connectors is substantially identical to a shape of the second connectors, an active surface of the semiconductor wafer faces active surfaces of the semiconductor dies, and sidewalls of the second dielectric layer are aligned with sidewalls of the semiconductor substrate; forming through insulating vias (TIV) to surround the semiconductor dies and to connect to the first bonding structure; encapsulating semiconductor dies and the TIVs by a first encapsulant such that the TIVs penetrate through the first encapsulant; removing a portion of each semiconductor die to form recesses; filling a second encapsulant into the recesses; and forming under-ball metallurgy (UBM) patterns and conductive terminals on the first encapsulant and the second encapsulant, wherein the UBM patterns are connected to the TIVs and the TSVs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Griffiths (US Pub No. 20090176348), Chen et al (US Pub No. 20140103488), We et al (US Patent No. 9595494), Tsai (US Pub No. 20100283148), Wang et al (US Pub No. 20170271306).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895